Title: To George Washington from William Heath, 18 February 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Westpoint, Feb. 18, 1781.
                        
                        The inclosed from Major Maxwell came to hand last evening. Colo. Delaney, a day or two since sent up a Flag
                            to Major Maxwell with a verbal proposal for the exchange of some of the prisoners taken at Morrissania: as it almost
                            immediately preceded their excursion, it was probably designed to discover our situation.
                        Inclosed is also a letter this day received from Major General Parsons. I have advised to the sending back
                            such of the recruits mentioned as are manifestly unfit for service: but something further seems necessary to be done,
                            effectually to prevent such impositions in future.
                        I am this moment honored with your’s of this date, to which I shall pay due attention.
                        I have not received any information or directions with respect to Major Reid. Your Excellency’s decision on
                            the proceedings of the Court- martial, if passed, has not come to my knowledge. I have the honor to be with the greatest
                            respect Your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                        
                            P.S. I have ordered the execution of Taylor on thursday next between the hours of eleven and twelve
                                A.M. near the Connecticut huts. Will your Excellency give the Warrant for his Execution?W.H.
                        

                     Enclosure
                                                
                            
                                Dear Generall
                                Crompond. Febuy 16th 1781
                            
                            I have this moment recd a letter from Capt. Prichard at Bedford, Informing me that the enemy came out
                                last Night, and that this morning they took Eight prisoners, Viz. Lieut. Carpenter, Leiut. Wright, Leiut. peacock and
                                five others, all good freinds to the Country; that they Burnt Justice Lyons House, Leiut. Carpenters, Benjamin Claps,
                                mr Webbes’s, and one more; and Stript Severall of every thing they had on them, that he followd them as far as mile
                                Square, but could not Come up with them; that their force by the best accounts was about three hundred horse and foot;
                                and that they Intended to have proceeded further, but were disapointed by hearing that Capt. Prichard was in the
                                Neighbourhood: also that they told the Inhabitants, that they were paying for Morisania. I think the method they take
                                to pay their debts is not much to their Honour in the Military way.
                            While Writing I am Honourd with your Favour of the 16th. I am happy to find that my Conduct With Regard
                                to the exchange of prisoners Meets with your approbation; tho they Grumbled at their answer When they were dischargd
                                and thought that I might have wrote to the Commisary of prisoners on the Subject, but that I think is no business of
                                mine.
                            The hard money Sent from Massachusetts State I beleive will answer a Very Valuable purpose among the
                                men.I was going to Say that the officers would be glad of the Same favour, but
                                the news with which you are pleasd to Honour me from the Southward is Vastly More welcom than Money
                                hard or Soft, and I hope will answer a more Valuable purpose by Restoring peace to that State.
                            I shall take all the pains in my power to procure the News papers and Send them to you. I am With the
                                Highes respect your most obedient, and Very Humble Servant
                            
                                Hugh Maxwell Major
                                
                                2d M. Regt
                            
                        
                        
                     Enclosure
                                                
                            
                                Dear Sir
                                Sunday Morning 18th Feby 1781
                                
                            
                            Seven Recruits for the War & three Years, arrivd from Connectt last Night not One of which are
                                fit for Service.
                            As the State have adopted their own Mode of mustering their Levies, I am at a Loss what to do with them,
                                if some Measures are not taken to prevent this Evil, the Impositions will be so very numerous that little good will
                                result from an Attempt to free the Army, as these are the first Recruits which have arrivd & the Assembly is
                                sitting this Week I have Thoughts of sending them under the Care of an Officer to Hartford to the Assembly, with the
                                Reasons of their Discharge and procure an Order to the Town to furnish other Men. I wish your Directions on the
                                Subject and am with much Esteem yr Obedt Servt
                            
                                Saml H. Parsons
                            
                        
                        
                     Enclosure
                                                
                            
                                West point Feb. 18. 1781.
                            
                            Eight companies of light infantry from the eight eldest Massachusetts regiments form a battalion commanded
                                by Colonel Vose and Major Galvon.
                            The light companies of the 9th & 10th Massachusetts, the Connecticut and Rhode Island regiments
                                form a battalion commanded by Colonel Gimet and Major Throop (Major Wyllys being absent).
                            The light companies of the New Hampshire line and Colonel Hazen’s regiments will form together under the
                                command of Major Reid, in case he should be released from arrest in season to join the detachment.
                        
                        
                    